Title: From Alexander Hamilton to Brockholst Livingston, 30 March 1790
From: Hamilton, Alexander
To: Livingston, Brockholst


New York 30th march 1790.
Sir

I have made an agreement with Robert Morris Esquire to convey to him one hundred shares of stock in the Bank of North America upon the following terms.
That he engage to pay to me or my order in London in one year from the time the transfer be made at the rate of one hundred pounds Sterling money of Great Britain for each share of the said bank stock which shall be transferred to him together with interest at five ⅌ Centum ⅌ annum.
That for the payment of the amount he give satisfactory security in lots & buildings in the City of Philadelphia.
I therefore request and authorise you to proceed to the City of Philadelphia on my behalf to complete the said Agreement.
By satisfactory security I understand a mortgage on lots & buildings in the City of Philadelphia of such value as would be likely to produce the amount for which they are mortgaged upon a sale for prompt payment or upon a Credit not exceeding one year; and which are wholly free from other incumbrances.
If such security shall be offered you I empower you to close the bargain causing the transfer to be made and taking the mortgage in my name.
Herewith you will receive 100 shares of Stock which if the bargain be closed you will deliver to Thomas Willing Esquire with the inclosed letter desiring him to make the transfer. Mr. Willing has a sufficient power for the purpose.
Should the agreement not be completed You will please to leave with Mr. Willing 40 shares of the Stock taking his receipt & bring back the remainder to me.
As the operation is of consequence I rely on the greatest circumspection on your part.
As you may find law advice on the spot useful I authorise you to employ & pay Counsel for which you shall be reimbursed.
Wishing you a pleasant Journey I remain Yr Very hum st

P.S.
Should the security not appear competent for the whole sum you are at liberty to make the arrangement for a part

